Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-2-2008

USA v. Everley
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2563




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Everley" (2008). 2008 Decisions. Paper 917.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/917


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                 Case No: 07-2563

                          UNITED STATES OF AMERICA

                                           v.

                             CHRIS HARRY EVERLEY
                                 a/k/a Michael Lanier
                              a/k/a Charles Elias Disney
                                   a/k/a Chris Elliott
                                 a/k/a Gene Botsford

                                 Chris Harry Everley,

                                          Appellant


                  On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             District Court No. 01-CR-543
                 District Judge: The Honorable Mary A. McLaughlin


                  Submitted pursuant to Third Circuit L.A.R. 34.1(a)
                                    July 1, 2008

              Before: RENDELL, SMITH, and FISHER, Circuit Judges

                                 (Filed: July 2, 2008)


                                      OPINION


SMITH, Circuit Judge.

      Appellant Chris Harry Everley (“Everley”) pleaded guilty in September of 2001 to
a 30-count information charging him with various fraud-related offenses. On October 23,

2002, the District Court sentenced him to forty-two months imprisonment, three years of

supervised release, $20,880.74 in restitution, and a $3,000.00 special assessment. Within

three weeks of his release from custody, state authorities arrested Everley in Arizona for

passing bad checks and various other reporting violations. Eventually, on May 17, 2007,

the District Court found that Everley was in violation of the terms of his supervised

release and sentenced him to fifteen months imprisonment, to be served consecutive to his

state sentence. This timely appeal followed.1

       The sole issue on appeal is whether the sentence the District Judge imposed was

reasonable. Everley argues that the court’s imposition of a fifteen-month consecutive

sentence was procedurally unreasonable because the District Judge failed to explicitly

address his request for a concurrent sentence. He also argues that the sentence is

substantively unreasonable given his medical history, family circumstances, efforts at

rehabilitation, and the length of his state sentence. Neither argument is at all persuasive.

       Post-Booker, appellate review is limited to reviewing the trial court’s sentence for

“reasonableness.” United States v. Cooper, 437 F.3d 324, 327 (3d Cir. 2006). The

reasonableness standard of appellate review is akin to abuse of discretion. Gall v. United

States, 128 S. Ct. 586, 594 (2007) (“Our explanation of ‘reasonableness’ review in the



       1
       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. This Court
possesses jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742. See United States v.
Cooper, 437 F.3d 324, 327-28 (3d Cir. 2006).

                                              2
Booker opinion made it pellucidly clear that the familiar abuse-of-discretion standard of

review now applies to appellate review of sentencing decisions.”). In reviewing the

reasonableness of a sentence, we must ensure that the sentencing court gave “meaningful

consideration” to the sentencing factors articulated in 18 U.S.C. § 3553(a) and

“reasonably applied them to the circumstances of the case.” Cooper, 437 F.3d at 300.

       Everley argues that the District Judge erred, procedurally, by failing to explicitly

address his request for a concurrent sentence. That argument is without force. As we

have previously instructed, a sentencing judge “need not discuss every argument made by

a litigant if an argument is clearly without merit.” Id. Moreover, the record in this case

shows that the District Judge considered and implicitly rejected Everley’s optimistic

request for a concurrent sentence. Everley’s contention that his sentence was

substantively unreasonable is similarly unsupportable. To put it mildly, the sentence

imposed was generous, given the nature of the violations at issue and their occurrence

within weeks of Everley’s release from prison. As such, we are well satisfied that the

sentence imposed was reasonable and we will affirm the judgment of the District Court.




                                              3